DETAILED FINAL OFFICE ACTION
This action is responsive to Applicant’s Response, filed 05/02/2022, to the Non-Final Office Action, filed 01/31/2022. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 08/28/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,030 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Response to Arguments
Applicant's arguments and amendment with regards to the improper recapture rejection of claims 21 – 40 under 35 U.S.C. §251, see Remarks p. 10, have been fully considered but they are not persuasive. Applicant has amended the claims to include the limitation “plurality of CSI configurations”. This does not cure the rejection since it is the “in case of collision between CSI reports for the plurality of CSI configurations” that is also included in the previous reasons for allowance stated in the ‘030 Patent. 

Applicant’s arguments and amendments with respect to claim(s) 35 U.S.C. §251 based on New Matter have been considered but are moot because the new ground of rejection, see rejections below for further details.

In regards to Applicant’s arguments on the Double Patenting rejection, Applicant states on page 11 of their Response that, “Applicant respectfully reserves any response thereto until the rejection is no longer provisional or there are no remaining rejections.”
Therefore, the Double Patenting rejection will stand.

Applicant's arguments regarding the rejection under Ko have been fully considered but they are not persuasive. Applicant first states that Ko teaches, see p. 11 of the Remarks. Next, Applicant states that, 
“While a conventional serving cell can receive only one channel state information obtained by measuring a channel state per cell by a terminal, as described in the present application, because the CSI configuration is provided, multiple channel states can be measured according to multiple CSI configuration provided by one serving cell. That is, because there is no CSI configuration conventionally, only one channel state per serving cell could be measured. However, as recited in the amended independent Claims 21, 26, 31, and 36, there are multiple CSI configurations, so multiple channel states can exist.”
, see p. 12 of Remarks. The Applicant follows with an example. Applicant then argues that Ko, “generally teaching a UE transmit DL channel state measurement results (RI, PMI, CQI, etc.) through a CSI – RS, there is nothing in the Examiner’s explanation or anywhere in Ko, which teaches or suggests “identifying, by a user equipment (UE), a CSI configuration for a serving cell, the CSI configuration being associated with… an index for the CSI configuration,” as recited in amended independent Claims 21, 26, 31, and 36.”

Firstly, the Applicant’s interpretation of the claim language contradicts what is written in the claim. The claims read, “identifying, by a user equipment (UE), a CSI configuration for a serving cell,”, “reporting, by the UE, CSI corresponding to the CSI configuration for the serving cell”. As seen there is only singular CSI configurations being discussed in the above limitation. The end of the claim states pluralities as, “wherein the serving cell is configured with a plurality of CSI configurations.” Under further consideration, this limitation is miss leading and it is now found that the serving cell is configured by a plurality, i.e., the claim can be interpreted as multiple CSI configurations configure the serving cell at one time. This is not taught by the specification. What is taught is there being multiple options for configuring a serving cell and the serving sell being configured by one CSI configuration out of a plurality. Applicant argues that the prior art of Ko doesn’t teach or suggest a plurality of CSI corresponding to one serving cell. The Examiner respectfully disagrees. As seen in table 70 and paragraph 0541 et seq., in just one example, Ko teaches multiple types to configurations to a single carrier. This is also found in paragraphs 0580 – 0599, which merely expands the teachings already found in cited areas of 0541 et seq. previously stated in the rejection of Ko, where not only does a single cell have a plurality of CSI configurations but also multiple cells, each having multiple configurations that are similar to other cells, i.e., cell 1 and cell 2 can both have the same configuration if needed, see Ko, ¶¶ 0580 et seq. and supporting areas of Fig. 34. Ko further teaches the CSI reporting type as stated in the cited areas of the specification in the previous rejection but also in the cited areas above. Furthermore, there are multiple indexes that are talked about with regards to the claim limitation of “index for the CSI configuration” and it is not clearly defined in the specification as to which “index” is used. In the cited areas of the specification, there are multiple types of indexes or items that can be interpreted as indexes, i.e., “IMR index”, “Feedback priority”, the modes found in column 3, 9:58, “priority index”. Furthermore, in the prior art of Ko et al., 2012/0076028 reads that PMI is a “precoding matrix index” and CQI (“channel quality information/index”), (e.g., Ko, ¶¶ 0012 & 0218). These limitation are also found in the instant application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “CSI report type is information for a quantity of types of feedback information to report in the CSI” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings:
(A) Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. Any request to do so should be denied.
(B) Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84  and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings.
(C) If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings " , and it must be presented in the amendment or remarks section that explains the change to the drawings. In addition, the examiner may desire a marked-up copy of any amended drawing figure, and so state in an Office action. A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
(D) If any drawing change is not approved, or if any submitted sheet of drawings is not entered, the examiner will so inform the reissue applicant in the next Office action, and the examiner will set forth the reasons for same.
Claim Rejections - 35 USC § 251
Claims 21 – 40 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden previously allowed claims in this reissue at least by deleting/omitting the patent claim language requiring, “reporting, by the UE, a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 1, “receiving, by the base station, a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 6, “a transceiver configured to report a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 11, and “a receiver configured to receive a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 16, which was specifically argued by the Applicant as stated in parent application 14/681577 in the Remarks dated 05/22/2017 with regards to the Independent the claims. 

(Step 2: MPEP 1412.02(B))  The record of the prior 14/681577 application prosecution indicates that in the Remarks dated 05/22/2017, Applicant specifically argued those limitations in the independent claims which lead to a subsequent Notice of Allowance, (see: Above).  Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by the Examiner that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant application the claimed limitations are surrendered subject matter and the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter, (See above “Step 1” for fully amended claim language that is underlined and specifically determined as the surrendered subject matter.).  

(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter has been mostly eliminated from independent claims 21, 26, 31, and 36 in the reissue application. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper. In the instant application, the newly added independent claims do not at any point teach the limitations “a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations”. Additionally, reissue claims 21, 26, 31, and 36 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
Therefore, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

35 U.S.C. 251 New Matter Rejection
Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The limitation of, “the information for the CSI report type is information for a quantity of types of feedback to report in the CSI” is not specifically found in the specification. Applicant is asked to specifically point to where the terminology of “report type” and “feedback” are located together in the specification, i.e., in the same sentence, while explaining how this limitation is supported in those sections of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22, 27, 32, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of, “the information for the CSI report type is information for a quantity of types of feedback to report in the CSI” is not specifically found in the specification. Furthermore, it is not seen in the specification where the report type is information for a quantity “of types of feedback information”. Applicant is asked to specifically point to where the terminology of “report type” and “feedback” are located together in the specification, i.e., in the same sentence, while explaining how this limitation is supported in those sections of the specification.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22, 24, 27, 29, 32, 34, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear from the limitation, “the information for the CSI report type is information for a quantity of types of feedback to report in the CSI” if the terms “report” and “feedback” mean the same thing or are different since they do not appear in the same paragraphs of the specification. Applicant is asked to specifically define “CSI report types” and “types of feedback” while pointing to areas of the specification to clarify how the terms are to be interpreted.

Claims 24, 29, 34, and 39 teach the amended limitation of, “… of claim ##, wherein second CSI corresponding…”. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 – 40 of copending Application No. 16/554,180 (reference application hereinafter, “ ‘180”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘180 application claims the similar limitations with added features, i.e., the instant application is a broader version of the ‘180 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21, 23 – 26, 28 – 31, 33 – 36, and 38 – 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”.

Claim 21:
A method for transmitting channel state information (CSI), the method comprising:
identifying, by a user equipment (UE), a CSI configurations for a serving cell, the CSI configuration being associated with channel measurement information, interference measurement information, an index for the configuration, and  information for a CSI report type; and
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq., 0541 et seq., 0580 – 0599).
reporting, by the UE, CSI corresponding to a CSI configuration for the serving cell on a physical uplink channel, 
	Ko teaches multiple instances of reporting/ feedback using PUCCH, (e.g., Fig. 27 – 34 and supporting areas of those figures, & ¶¶ 0172 et seq.)
wherein the CSI corresponding to the CSI configuration for the serving cell is acquired based on the channel measurement information, the interference measurement information, the information for the CSI report type, and associated with the CSI configuration for the serving cell, and 
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq., 0580 – 0599).
wherein the serving cell is configured with one or more CSI configurations. 
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq., 0580 – 0599).

Claim 26 teaches similar limitations as claim 21 and is therefore rejected for similar reasons as stated above.

Claims 31 and 36 teach similar limitations as claim 1 with the added limitations of a transceiver and controller. Ko teaches these and other limitations similarly stated in claim 1, see above cited areas, and are therefore rejected for similar reasons as stated above.

Claim 23:
A method of claim 21, wherein the channel measurement information is for a channel state information-reference signal (CSI-RS). 
Ko teaches CSI-RS, (e.g., ¶¶ 0164 et seq.).

Claims 28, 33, and 38 teach similar limitations as claim 23 and is therefore rejected for similar reasons as stated above.

Claim 24:
A method of claim 21, wherein second CSI corresponding to a second CSI configuration among the plurality CSI configurations is not reported based on the CSI report type and the index for the CSI configuration included in the CSI configuration, in case of a collision between CSI reports corresponding to the plurality CSI configurations.
The limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claims 29, 34, and 39 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.
Furthermore, Ko teaches this limitation of not reporting based on type and index when a collision occurs, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0541 – 0557 et seq., 0580 – 0599).

Claim 25:
A method of claim 21, wherein CSI corresponding to a CSI configuration with a lowest index has a priority among the plurality CSI configurations.
Ko teaches this limitation where in the lowest priority for each of CSI (RI, PMI, CQI) is determined and are given specific priorities, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0553 – 0557 et seq.).

Claims 30, 35, and 40 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 22, 27, 32, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko, in view of Lee et al. U.S. Patent No. 10,554,281, hereinafter “Lee”.



Claim 22:
A method of claim 21, wherein the information for the CSI report type is information for a quantity of types of feedback information to report in the CSI. 
As closely interpreted by the Examiner, Ko does not specifically teach this limitation. Lee teaches utilizing quantity in their information, (e.g., 23:47 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilizing quantity in their determination to aid in avoiding systematic collocation between IM RE instances, (e.g., Lee, 23:35 – 55 et seq.).  

Claims 27, 32, and 37 teach similar limitations as claim 22 and are therefore rejected for similar reasons as stated above.

Conclusion                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee:  

/Roland Foster/, Primary Examiner, Art Unit 3992
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992